RosenberRY, J.
It appears that the city of North Milwaukee, formerly the village of North Milwaukee, has since 1902 been supplied with water for its distribution system by the city of Milwaukee at the agreed compensation of six cents per one hundred cubic feet. The arrangement between the city of Milwaukee and the village, now city, of North Milwaukee was never reduced to a formal written contract, but no significance is attached to that fact. It appears from the pleadings that on December 9, 1926, the Railroad Commission made an order fixing the compensation at ten cents per one hundred cubic feet instead of six cents, and thereafter an order readjusting the rates in the city of North Milwaukee, of which complaint is made, was entered on January 12, 1927. The theory upon which the plaintiff claims the right to a temporary restraining order is that the order of December 9, 1926, fixing the rate to be paid by the city of North Milwaukee to the city of Milwaukee is void, and that in any event the city of Milwaukee will continue to supply water at the six-cent rate until January 1, 1930. Whether the order of December 9, 1926, is void is a question not now before us. This action was not begun to review that order.
Under the statute, the order of January 12, 1927, is a valid and subsisting order until set aside in the manner prescribed by statute whether the order of December 9th *636is valid or not. The only inconvenience which the plaintiff will suffer by reason of not being granted an injunction pending, the action is that it will have to pay the prescribed rate under protest, which if found to be unlawful it will have to recover from the city of North Milwaukee. On the other hand, if the order of January 12, 1927, is found to be valid, the city could be deprived of its additional revenue, or at least it would be rendered very difficult of collection. Whether or not a temporary injunction shall issue is a matter largely within the discretion of the trial' court. Cawker v. Milwaukee, 133 Wis. 35, 113 N. W. 417; Milwaukee v. Gimbel Bros. 130 Wis. 31, 110 N. W. 7.
It is considered that the trial court did not abuse its discretion in denying plaintiff’s motion for a temporary injunction.
By the Court.• — -The order appealed from is affirmed.